Holmes, J.,
concurring in judgment. The board of trustees did not abuse its discretion in not finding relator to be permanently and totally disabled. The evidence is clear that relator is no longer able to be a fire fighter; however, I believe it also clear that there is ample evidence to support the board’s conclusion that relator can perform other jobs. Dr. Scheer, twice, and Dr. Goulder, once, found relator to be only partially disabled, and in view of relator’s work experience, the board properly determined him to be capable of engaging in any number of less strenuous occupations, as these physicians suggest. Therefore, the relator is not entitled to a writ of mandamus. However, I shall concur in the judgment of the majority here and agree to a remand which will allow the board to clarify its prior determination.
Moyer, C.J., concurs in the foregoing opinion.